DETAILED ACTION
Formal Matters
Claims 1-12 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/JP2019/017030 filed on 4/22/2019, which claims priority from Japanese applications JP2018-225690 filed on 11/30/2018 and JP2018-086864 filed on 4/27/2018.  
Information Disclosure Statements
	The information disclosure statements filed on 10/15/2019 and 12/15/2020 have been considered by the examiner.  
Claim Objection
	Claims 1, 8 and 10 are objected to for the recitations of [Formula 1], [Formula 2] and [Formula 3] as the compounds are all to formula (I).  These bracketed phrases are unnecessary for the claims.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "higher fatty acid" in claims 4 and 8 are a relative term which renders the claim indefinite.  The term "higher fatty acid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claim provides some examples of what a higher fatty acid may be, there is no indication of what the lowest cut off size or carbon chain length is required for the fatty acid to be considered higher rather than being considered lower.  
Claim 9 is rejected as being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 12 provides for an emulsion of O/W type while claim 11 on which it depends indicates the emulsified composition is of W/O type.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura WO 2016/143663 (English translation from US 2017/0367960) and Inoue WO 2017213177 (English translation from US 20190343745).    
Nomura teaches a water based cosmetic containing carboxyvinyl polymer or acrylic acid/alkyl methacrylate copolymers (paragraph 28).  Nomura teaches stearic acid (a higher fatty acid) in examples (table 12).  Nomura teaches examples 33 to 39 with carboxyvinyl polymer, glycerin/glycerol, 1,3-butylene glycol, pentylene glycol, and stearic acid.  Nomura teaches an oil-in-water emulsion (paragraph 89 and claim 9 of Nomura).  Nomura teaches alkanol amides such as coconut oil fatty acid diethanolamide (cocamide DEA), lauric acid monoethanolamide and fatty acid isopropanolamide as surfactants (paragraph 84).  These are amide alcohols.    
Nomura does not teach an example formulation having an alcohol amide of the instant claim, although it allows for alcohol amides as surfactants.  
Inoue teaches a novel amide alcohol for use as a cosmetic base ingredient (abstract).  Inoue teaches a compound of formula (I) that is:

    PNG
    media_image1.png
    368
    514
    media_image1.png
    Greyscale
(paragraphs 11-31).
Inoue teaches the amide alcohol can be used as a cosmetic base and has improved odor compared to other nitrogen containing compounds (paragraphs 47-48, advantageous effects).  Inoue teaches 4HN CHBA and 4HN-OBA were confirmed to have solubility in water, thickening/gelation with glycerin (paragraph 179).  Inoue teaches 4HN-LBA is emulsification-gelled with water, and gelled with glycerin (paragraph 180).  Inoue teaches the compound of formula I can thicken or gelate (paragraph 121).  Inoue teaches gelling agent for the oil agent (paragraphs 101-102 and paragraph 176).  
	One of ordinary skill in the art at the time of instant filing would have included the compounds of formula (I) of Inoue in the emulsion cosmetic compositions of Nomura as Inoue provides that its compounds of formula (I) that can act as cosmetic bases also have an improved odor profile as compared to other amine compounds.  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an emulsion composition containing a .

Claims 6, 11 and 12 in addition to Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura WO 2016/143663 (English translation from US 2017/0367960); Inoue WO 2017213177 (English translation from US 20190343745) and Ikeda JP09255550A (Espacenet English translation, 1997).    
Nomura and Inoue teach the claims as discussed above.
Nomura and Inoue do not teach the water-in-oil emulsion.
Ikeda teaches a cosmetic composition that can be in emulsified forms that are either oil-in-water or water-in-oil (abstract).
One of ordinary skill in the art at the time of instant filing would have seen water-in-oil emulsions as another acceptable emulsion for cosmetic compositions by the teachings of Ikeda as Ikeda provides for these as acceptable formulations for cosmetics like skin cleansers and others (see abstract of Ikeda).  

s 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura WO 2016/143663 (English translation from US 2017/0367960) and Usuba JPH07258689 (1995, Espacenet English translation).
Nomura teaches cleaning lotions, cleansing gels and facial cleaners (paragraph 119).  Nomura teaches a water based cosmetic containing carboxyvinyl polymer or acrylic acid/alkyl methacrylate copolymers (paragraph 28).  Nomura teaches stearic acid (a higher fatty acid) in examples (table 12).  Nomura teaches examples 33 to 39 with carboxyvinyl polymer, glycerin/glycerol, 1,3-butylene glycol, pentylene glycol, and stearic acid.  Nomura teaches an oil-in-water emulsion (paragraph 89 and claim 9 of Nomura).  Nomura teaches alkanol amides such as coconut oil fatty acid diethanolamide (cocamide DEA), lauric acid monoethanolamide and fatty acid isopropanolamide as surfactants (paragraph 84).  These are amide alcohols.    
Nomura does not teach an example formulation having an alcohol amide of the instant claim, although it allows for alcohol amides.  
	Usuba teaches “This composition comprises (A) at least one N-aliphatic hydrocarbon-hydroxypropionic acid amide of the formula (R is a 6-22 aliphatic hydrocarbon) and (B) at least one surfactant different from the component A” (abstract).  Usuba teaches “For example, N-lauryl-hydroxypropionic acid amide (12 carbon chain in R1 group, R2 is an H group and R3 is 2) is preferably used as the component A” (abstract).  Usuba teaches the composition as a cleaning composition (claim 1 of Usuba).  Usuba teaches “Since the cleansing composition of the present invention is mild to human skin, it can be used for hair shampoos, body shampoos, facial cleansers, etc. in addition to kitchen cleansers” (paragraph 19 of English translation).  Usuba teaches “the compound of formula (I) has an R-NHCO- group” (English translation).  The R group is taught as being “a linear or branched, saturated or unsaturated aliphatic hydrocarbon 
    PNG
    media_image2.png
    64
    455
    media_image2.png
    Greyscale
 (page 2 of Usuba).  Usuba teaches N- lauryl - hydroxypropionic acid amide, N- myristyl - hydroxypropionic acid amide, N- stearyl - hydroxypropionic acid amide, N- isostearyl - such as hydroxypropionic acid amides.  Usuba teaches in paragraphs 27 and 39 that the hydroxypropionic acid amide (compound of formula I) has excellent foaming power and detergency and low skin irritation.  Usuba teaches polyhydric alcohols including 1,3-butylene glycol as additional components (English translation).  
	One of ordinary skill in the art at the time of instant filing would have included the compounds of formula (I) of Usuba in the emulsion cosmetic compositions of Nomura as Usuba provides that its compounds of formula (I) that can act to improve foaming power and detergency or to provide a composition with lower skin irritation.  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an emulsion composition containing a higher fatty acid like stearic acid, and a polyhydric alcohol like pentylene glycol along with the compound of formula (I) of Usuba that provides a cosmetic composition with less skin irritation and the properties of the compound by the combined teachings of the references.  When the fatty acid and compound of formula I and optionally the polyhydric alcohol are combined, they will be capable of forming the complexes through hydrogen bonding as these compounds have available O, N and H groups for such bonding. 

s 5, 6, and 11-12 in addition to Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura WO 2016/143663 (English translation from US 2017/0367960); Usuba JP07258689 (1995) and Kikuchi US 20160113860.
Nomura and Usuba teach the claims as discussed above.
Nomura and Usuba do not teach an oil thickener or water-in-oil emulsions.  
Kikuchi teaches an oil based thickening agent that is capable of providing an oil based composition that has a high thickening effect of an oil (abstract).  Kikuchi teaches advantageous effects like less tackiness and is pleasant to use (paragraphs 13 and 14).  Kikuchi teaches cosmetic emulsions like water-in-oil and oil-in-water (paragraphs 46 and 45).  Kikuchi teaches skin and hair cleansers (paragraph 46).  
One of ordinary skill in the art at the time of instant filing would have included oil thickeners of Kikuchi into emulsions/emulsified compositions with oil to thicken the oil phase of the cosmetic composition and provide less tackiness and better feel into the cosmetic emulsion compositions motivated by Nomura and Usuba and had a reasonable expectation of success in producing emulsion compositions (both oil-in-water and water-in-oil) with a thickened oil phase and better cosmetic feel and reduced tackiness.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 10, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6-10 of US 10729629B2. Although the claims at 

Claims 1, 4, 6, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 7 of copending Application No. 16/605245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets provide for the compounds of formula I, a carboxy containing polymer (polycarboxylic acid and organic acid), and fatty acid (another listed organic acid).  Emulsified compositions are a genus that includes the oil-in-water and water-in-oil types.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 6, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 10 of US 10524994. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets provide for the compounds of formula I, a carboxy containing polymer (polycarboxylic acid and organic acid), and fatty acid (another listed organic acid).  Emulsified compositions are a genus that includes the oil-in-water and water-in-oil types.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613